MEMORANDUM OPINION
                                            No. 04-11-00441-CV

                                         IN RE Jaime LUEVANO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 13, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 24, 2011, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                              PER CURIAM




1
 There is no underlying proceeding in this case. However, relator seeks relief against the 81st Judicial District
Court, Wilson County, Texas, the Honorable Donna Rayes presiding, and the 218th Judicial District Court, Wilson
County, the Honorable Stella Saxon presiding.